Eish, O. J.
1. The extract from the charge, complained of in the first ground of the amended motion for a new trial, was not erroneous on the ground that the court failed to explain to the jury “the amount of mental conviction necessary to convict in criminal eases,” as, in the sentence immediately preceding such extract, 'the court instructed the jury that “the State is required to demonstrate to you by competent evidence and beyond a reasonable doubt the guilt of the accused before you would be authorized to convict” him.
2. Where the only methods by which a witness was sought to be Impeached were by disproving the facts testified to by him and by proof of previous contradictory statements, it was proper for the court to con*270fine its instructions on the subject of impeachment of witnesses to these' two methods. *
Submitted April 16,
Decided May 11, 1906.
Accusation of misdemeanor. Before Judge Burch. City court of Dublin. February 19, 1906.
W. G. Davis, for plaintiff in error.
(7. II. Williams, solicitor, contra.
3. The assignment of error that the State was allowed to impeach one of its own witnesses, designated by name, without laying the proper foundation for such impeachment, was without merit, it appearing that no objection was made to the impeaching evidence.'
4. The evidence warranted the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.